                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHAEL J. WALTON,

             Petitioner,                        Civil Case No. 15-10609
                                                Honorable Linda V. Parker
v.

THOMAS MACKIE,

          Respondent,
_____________________________________/

      OPINION AND ORDER DENYING THE PETITION FOR WRIT OF
     HABEAS CORPUS AND DECLINING TO ISSUE A CERTIFICATE OF
      APPEALABILITY OR LEAVE TO APPEAL IN FORMA PAUPERIS

       Petitioner Michael J. Walton (“Petitioner”) has filed an application for the

writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner is challenging his

Michigan state court convictions for assault with intent to commit murder,

unlawful imprisonment, domestic violence, two counts of fourth-degree child

abuse, and felony-firearm. For the reasons that follow, the Court is denying

Petitioner’s request for habeas relief.

                                          I. Background

       Petitioner was convicted of the above offenses following a bench trial in the

Wayne County Circuit Court. The charges arose from the shooting of Petitioner’s

wife, Twonder Walton, above her right eye. Petitioner’s convictions and sentence

were affirmed on appeal. People v. Walton, No. 306950, 2013 WL 2420980
(Mich. Ct. App. June 5, 2013), leave denied, 839 N.W.2d 483 (Mich. 2013). In its

decision, the Michigan Court of Appeals set forth the following summary of the

facts leading to Petitioner’s convictions:

              Defendant and Twonder were arguing when defendant picked
      up a revolver. Defendant told Twonder, “We [sic] going to play a
      little game which is called Russian roulette.” Defendant placed
      bullets inside his gun. He pointed his revolver at Twonder’s head and
      pulled the trigger multiple times, but no bullet fired. Defendant
      stopped and looked at the position of the bullets in his gun. He put the
      gun to Twonder’s head and then to her mouth. Defendant told her not
      to make matters worse as she tried to push the gun away from her
      head. Defendant “look[ed] at the gun” and told her, “That could have
      been you. The bullet was almost there.” Defendant pulled the trigger
      a “couple” times and a bullet discharged and hit Twonder above her
      right eye. Twonder yelled, “Oh my God, you shot me.” The nine
      year-old daughter of defendant and Twonder heard Twonder yelling
      “Oh my God.”

Walton, 2013 WL 2420980, at *2. These facts are presumed correct on habeas

review pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d 410,

413 (6th Cir. 2009).

      Petitioner filed his application for federal habeas corpus relief on February

17, 2015. (ECF No. 1.) He subsequently moved to stay the proceedings to exhaust

claims in the state courts, which the Court granted. (ECF Nos. 9, 10.)

      Petitioner thereafter filed a post-conviction motion for relief from judgment

in the state trial court. (ECF No. 24-9.) The state trial court denied the motion on

February 11, 2016. (ECF No. 24-10.) The Michigan appellate courts denied



                                             2
Petitioner leave to appeal. People v. Walton, No. 334199 (Mich. Ct. App. Oct. 31,

2016), leave denied, 896 N.W.2d 448 (2017).

      Petitioner returned to this Court and filed an amended habeas petition on

August 9, 2017. (ECF No. 19.) Respondent filed an answer to the petition and

amended petition on March 13, 2018. (ECF No. 23.) Petitioner asserts the

following claims in support of his request for relief under § 2254:

      I. The Defendant was denied his Sixth Amendment right to effective
      assistance of counsel where counsel failed to perform an effective
      cross-examination to impeach inconsistencies, and contradictions to
      show the witnesses’ story was perjured and fabricated, and that the
      witness coached false witnesses; and failed to call Glover, the officer
      in charge of this case, to testify.

      II. The Defendant was denied his Sixth Amendment right to effective
      assistance of trial counsel where counsel failed to investigate two
      witnesses that would have provided testimony that would prove the
      complainant was lying, and shedded [sic] light to the complainant’s
      motive to lie.

      III. The Defendant was denied his Sixth Amendment right to
      effective assistance of counsel where counsel failed to investigate the
      physical evidence of hotel receipt records, and surveillance video
      from three different places, that would have absolutely proved red-
      handedly that the complainant lied, in a case that had only testimonial
      evidence—based on credibility.

      IV. The Defendant was deprived of his Fourteenth Amendment
      federal constitutional right to due process and a fair trial where the
      prosecutor knew for a fact that certain testimony of his main witness
      and his 9 and 7 year old witnesses was “factually” false. And had to,
      or should have known that all of their testimony—as shown in Issue
      I’s impeachment demonstration—was fabricatedly [sic] perjured, and
      did not attempt to disclose or correct any of the false testimony, but
      instead, he “knowingly” used it.
                                          3
      V. The Defendant was denied his Sixth Amendment right to effective
      assistance of appellate counsel, and his Fourteenth Amendment right
      to a full and fair appeal of right, where appellate counsel omitted these
      significant and obvious issues on direct appeal, that were clearly
      stronger than the one and only issue counsel did raise.

      VI. Playing Russian roulette with another person shows a wanton and
      wreckless [sic] disregard for another person’s life, but is not an actual
      intent to kill. Assault with intent to commit murder requires actual
      intent to kill. Since the evidence showed that Mrs. Walton was shot by
      Mr. Walton during a game of Russian roulette, there was not
      sufficient evidence to convict him of assault with intent to commit
      murder.

                                   II. Standard of Review

      28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), imposes the following standard of review for

habeas cases:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim–

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the
      State court proceeding.

A decision of a state court is “contrary to” clearly established federal law if the

state court arrives at a conclusion opposite to that reached by the Supreme Court

                                           4
on a question of law or if the state court decides a case differently than the

Supreme Court has on a set of materially indistinguishable facts. Williams v.

Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable application” occurs when

“a state court decision unreasonably applies the law of [the Supreme Court] to the

facts of a prisoner’s case.” Id. at 409.

      A federal habeas court may not “issue the writ simply because that court

concludes in its independent judgment that the relevant state-court decision applied

clearly established federal law erroneously or incorrectly.” Id. at 410-11. “[A]

state court’s determination that a claim lacks merit precludes federal habeas relief

so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004)). To obtain habeas relief in federal court, a

state prisoner is required to show that the state court’s rejection of his or her claim

“was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded

disagreement.” Id. at 103. A habeas petitioner should be denied relief as long as it

is within the “realm of possibility” that fairminded jurists could find the state court

decision to be reasonable. See Woods v. Etherton, 136 S. Ct. 1149, 1152 (2016).

      When reviewing a claim under AEDPA’s deferential standard of review, a

federal habeas court must review “the last state court to issue a reasoned opinion

                                           5
on the issue.” Hoffner v. Bradshaw, 622 F. 3d 487, 505 (6th Cir. 2010) (quoting

Payne v. Bell, 418 F.3d 644, 660 (6th Cir. 2005)). Petitioner raised the first five

grounds asserted in support of his request for habeas relief for the first time in his

post-conviction motion for relief from judgment. The Michigan Court of Appeals

and the Michigan Supreme Court denied Petitioner’s post-conviction applications

for leave to appeal in unexplained one-sentence orders. This Court, therefore, must

“look through” these decisions to the trial judge’s opinion and determine whether

that decision was “contrary to,” or “an unreasonable application of” clearly

established federal law as determined by the United States Supreme Court. See

Hamilton v. Jackson, 416 F. App’x. 501, 505 (6th Cir. 2011).

                                   III. Discussion

         A. Petitioner’s Ineffective Assistance of Trial Counsel Claims

      Petitioner claims ineffective assistance of trial counsel in his first through

third grounds in support of his request for habeas relief.

      To establish an ineffective-assistance claim, a habeas petitioner must

demonstrate that counsel’s representation “fell below an objective standard of

reasonableness” and that he suffered prejudice as a result. See Strickland v.

Washington, 466 U.S. 668, 687-88 (1984). There is “a strong presumption that

counsel’s conduct [fell] within the wide range of reasonable professional

assistance.” Id. at 689. Habeas review also mandates the application of a second

                                           6
layer of deference: a habeas court analyzes only whether the state court was

reasonable in its determination that counsel’s performance was adequate. See Burt

v. Titlow, 571 U.S. 12, 15, 24 (2013); Abby v. Howe, 742 F.3d 221, 226 (6th Cir.

2014).

      Petitioner first asserts that his trial counsel failed to perform an effective

cross-examination to impeach the prosecution’s witnesses. The state trial court

judge found that the exhibits corroborated the witnesses’ testimony and that the

inconsistencies identified by Petitioner did not exist. (ECF No. 24-10 at Pg ID

818-19.) The trial judge also rejected Petitioner’s claim because he never

articulated, except in a conclusory fashion, what information would have proven

that the witnesses were lying. (Id. at Pg ID 820.)

      The court rejected for the same reason Petitioner’s claim that his trial

counsel was ineffective by not calling the officer in charge, Office Glover, to

testify and by not investigating two witnesses (unidentified hotel employees) and

certain physical evidence (hotel receipts and surveillance video).1 (Id. at 819-20.)

As the trial judge wrote, Petitioner failed to identify what information these

witnesses would provide or what the physical evidence would show in aid of his

defense. (Id.)



1
 The evidence at trial established that Petitioner, Ms. Walton, and their children
left their home after Ms. Walton was shot and spent several nights in hotels.
                                           7
      The trial court understood Petitioner’s claims as boiling down to an

argument “that his testimony was truthful and all of the other witnesses lied, were

coached to lie or were prevented from testifying to cover up the use of perjured

testimony.” (Id. at Pg ID 818.) The court noted that the issue of credibility was

central in Petitioner’s case. (Id.) Yet, regarding credibility, the trial judge wrote:

“I find the story that was woven by Mr. Walton (defendant) is probably one of the

most improbable, incredible stories that I have ever heard told.” (Id.) The court

found nothing in the record to “refute[] that finding.” (Id.)

      The trial judge’s assessment was neither contrary to nor an unreasonable

application of clearly established federal law. It also was not based on an

unreasonable determination of the facts in light of the evidence presented.

      In the state court proceedings and in these federal habeas proceedings,

Petitioner has never offered any evidence to show what Officer Glover or the two

witnesses would have testified to, if defense counsel had called them as witnesses.

Conclusory allegations of ineffective assistance of counsel, without any

evidentiary support, do not provide a basis for habeas relief. Workman v. Bell,

1778 F.3d 759, 771 (6th Cir. 1998). In the absence of evidence as to what their

testimony would have been, Petitioner cannot show that he was prejudiced by

counsel’s failure to call them at trial. Clark v. Waller, 490 F.3d 551, 557 (6th Cir.

2007). Similarly, Petitioner fails to specify how trial counsel should have

                                           8
proceeded to more effectively cross-examine the prosecution’s witnesses to

establish that they were lying.

      In fact, the trial transcript reflects that defense counsel spent more than an

hour cross-examining Petitioner’s wife, confronting her with various

inconsistencies and contradictions in her testimony.2 (8/26/11 Trial Tr. at 39, 41-

84, 90; ECF No. 24-6 at Pg ID 439, 441-84, 490.) Ms. Walton admitted during

cross-examination that she had been drinking the day she was shot and told

hospital staff that when she left home to buy more alcohol, she saw men fighting,

heard a pop, and was hit by a bullet. (Id. at 42-43, Pg ID 442-43.) She also

acknowledged that Petitioner never said he intended to kill her. (Id. at 51, Pg ID

451.) Defense counsel also highlighted the inconsistencies and discrepancies in

Ms. Walton’s testimony during closing argument. (9/12/11 Trial Tr. at 59-76, ECF

No. 24-7 at Pg Id 634-51.)

      Further “[c]ourts generally entrust cross-examination techniques, like other

matters of trial strategy, to the professional discretion of counsel.” Henderson v.

Norris, 118 F.3d 1283, 1287 (8th Cir. 1997); Jackson v. Bradshaw, 681 F.3d 753,



2
 The trial transcript reflects that evidence was introduced at 12:15 p.m., shortly
before the prosecutor’s direct examination of Ms. Walton concluded and defense
counsel commenced his cross-examination. (8/26/11 Trial Tr. at 39, ECF No. 24-6
at Pg ID 439.) The prosecution did not engage in a redirect examination of Ms.
Walton and following some questions by the trial judge, she was excused as a
witness at 2:29 p.m. (Id. at 90, Pg ID 490.)
                                            9
765 (6th Cir. 2012) (citng Henderson). “‘Most cross-examinations can be

improved but if that were the standard of constitutional effectiveness, few would

be the counsel whose performance pass muster.’” Jackson, 681 F.3d at 765

(brackets omitted) (quoting Henderson, 118 F.3d at 1287) (additional quotation

marks and citation omitted). “Impeachment strategy is a matter of trial tactics,

and tactical decisions are not ineffective assistance of counsel simply because in

retrospect better tactics may have been available.” Dell v. Straub, 194 F. Supp. 2d

629, 651 (E.D. Mich. 2002).

      For these reasons, the Court concludes that Petitioner is not entitled to

habeas relief based on his first, second, or third claims.

                      B. Petitioner’s Claim Regarding the Prosecutor

      Petitioner next claims that the prosecutor knowingly presented perjured

testimony from Ms. Walton and two of their children and withheld evidence in

violation of Brady v. Maryland, 373 U.S. 83 (1963), that would have established

that these witnesses testified falsely about “pivotal dates” (those being, when the

shooting occurred, when Ms. Walton escaped, and when she reported the incident

to the police). The trial court rejected Petitioner’s claims, finding no discrepancies

where Petitioner specifically claimed discrepancies existed and that he failed to

demonstrate that the prosecutor withheld any specific evidence or testimony. (ECF

No. 24-10 at Pg ID 819-20.)

                                          10
      The “deliberate deception of a court and jurors by the presentation of known

false evidence is incompatible with the rudimentary demands of justice.” Giglio v.

United States, 405 U.S. 150, 153 (1972) (internal quotation marks and citation

omitted). A defendant’s due process rights are violated where the prosecutor

knowingly solicits false testimony or allows knowingly false testimony to go

uncorrected. Napue v. Illinois, 360 U.S. 264, 269 (1959) (citations omitted). To

prevail on a claim that a conviction was obtained by evidence that the government

knew or should have known was false, a defendant must show: “‘(1) that the

statement was actually false; (2) the statement was material; and (3) the

prosecution knew it was false.’” Coe v. Bell, 161 F.3d 320, 343 (6th Cir. 1998)

(quoting United States v. Lochmondy, 890 F.2d 817, 822 (6th Cir. 1989)). The

statement must be shown to be “indisputably false,” not simply “misleading.”

Byrd v. Collins, 209 F.3d 486, 517-18 (6th Cir. 2000) (citing Lochmondy, 890 F.2d

at 823).

      Petitioner fails to demonstrate that Ms. Walton’s or the children’s testimony

was “indisputably false.” He also does not show that the prosecutor knew or

should have known that they testified falsely. Nor does Petitioner present any

evidence to substantiate his assertion that the prosecutor “coached” Ms. Walton

and the children to testify falsely. At most Petitioner points out inconsistencies in

the testimony, but “‘mere inconsistencies in testimony by government witnesses do

                                          11
not establish knowing use of false testimony.’” Coe, 161 F.3d at 343 (quoting

Lochmondy, 890 F.2d at 822). Moreover, one of the inconsistencies identified by

Petitioner (that is, the date Ms. Walton made her statement to the police), was

brought to the attention of the trial judge by defense counsel. The Sixth Circuit has

“reject[ed] a due-process claim [based on the introduction of false testimony]

where both parties had access to the alleged perjury and ‘were in equal positions to

clarify the witness’s testimony.’” United States v. Leman, 574 F. App’x 699, 704-

05 (2014) (quoting Brooks v. Tennessee, 626 F.3d 876, 896 (6th Cir. 2010)); see

also United States v. Ward, 190 F.3d 483, 491 (6th Cir. 1999) (rejecting claim that

government witness committed perjury where “the court gave the defendants

several opportunities to cross-examine and recross-examine the witnesses to bring

any inconsistencies in testimony to the attention of the jury”); see also Norris v.

Schotten, 146 F.3d 314, 334-35 (6th Cir. 1998) (concluding that there is no Brady

violation where the defense had in its possession evidence demonstrating the

witness’s inconsistent statements, and remarking that “there would be no need for a

jury if trials did not contain such inconsistencies”).

      Petitioner’s assertion that the prosecutor suppressed exculpatory evidence is

based on his claim that the prosecutor knowingly introduced false testimony from

Ms. Walton and the children. Petitioner does not identify other evidence that he

claims is exculpatory and was withheld. Allegations that are merely conclusory or

                                          12
which are merely speculative cannot support a Brady claim. See Burns v. Lafler,

328 F. Supp. 2d 711, 723 (E.D. Mich. 2004) (citing Murphy v. Johnson, 205 F.3d

809, 814 (5th Cir. 2000)). Petitioner’s false testimony claim fails for the reasons

stated above. Thus his Brady claim related to that testimony also fails.

      For these reasons, Petitioner is not entitled to relief on his fourth claim.

       C. Petitioner’s Ineffective Assistance of Appellate Counsel Claim

      In his fifth ground for relief, Petitioner asserts that his appellate counsel was

ineffective for failing to raise his first through fourth claims on direct appeal.

      The Sixth Amendment guarantees a defendant the right to the effective

assistance of counsel on direct appeal. Evitts v. Lucey, 469 U.S. 387, 396-397

(1985). However, court appointed counsel does not have a constitutional duty to

raise every non-frivolous issue requested by a defendant. Jones v. Barnes, 463

U.S. 745, 751 (1983). This Court has already determined that Petitioner’s first

through fourth claims lack merit. “[A]ppellate counsel cannot be found to be

ineffective for ‘failure to raise an issue that lacks merit.’” Shaneberger v. Jones,

615 F. 3d 448, 452 (6th Cir. 2010) (quoting Greer v. Mitchell, 264 F.3d 663, 676

(6th Cir. 2001)).

      Petitioner therefore is not entitled to habeas relief based on his ineffective

assistance of appellate counsel claim.




                                           13
                   D. Petitioner’s Insufficiency of the Evidence Claim

      Finally, Petitioner argues that there was insufficient evidence to establish his

intent to kill his wife to support his conviction for assault with intent to commit

murder. Although Petitioner denies shooting at his wife and claims she fabricated

the entire incident, Petitioner argues that even if her testimony is believed, it

establishes at most that they were playing “Russian Roulette.” Petitioner argues

that this shows, at most, wanton indifference to the likelihood that the victim could

be injured or killed, not specific intent to kill. Petitioner raised this claim on direct

appeal.

      The Michigan Court of Appeals rejected Petition’s insufficiency of the

evidence claim, reasoning that he “was not playing Russian roulette as it is

commonly understood.” Walton, 2013 WL 2420980, at *2. The court explained:

             Russian roulette is defined as “a lethal game of chance in which
      a person, using a revolver with one bullet, spins its cylinder, points the
      muzzle at his or her head, and pulls the trigger.” Random House
      Webster’s College Dictionary (2001). Unlike in the typical game of
      Russian roulette, testimony indicated that defendant loaded his
      revolver with multiple bullets and paused to check the chamber after
      pulling the trigger multiple times. Moreover, there is no evidence that
      defendant spun the cylinder before he pulled the trigger. He knew the
      position of the bullets, given his statement to Twonder that a bullet
      was “almost there.” Defendant again pulled the trigger until a bullet
      finally fired and struck Twonder. Given his knowledge of the position
      of the bullets after he initially attempted to fire his revolver, and the
      fact that he subsequently pulled the trigger multiple times until a
      bullet was discharged, it is fair to infer from defendant’s actions that
      he intended to kill Twonder. Viewing the evidence in the light most

                                           14
      favorable to the prosecution, a rational trier of fact could have
      concluded that defendant intended to kill Twonder

Id. The state court’s decision is neither contrary to nor an unreasonable application

of Supreme Court precedent. It also is not based on an unreasonable determination

of the facts in light of the evidence presented at trial.

      “[T]he Due Process Clause protects the accused against conviction except

upon proof beyond a reasonable doubt of every fact necessary to constitute the

crime with which he is charged.” In Re Winship, 397 U.S. 358, 364 (1970).

“[T]he critical inquiry on review of the sufficiency of the evidence to support a

criminal conviction is … whether the record evidence could reasonably support a

finding of guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307,

318 (1979). The court need not “ask itself whether it believes that the evidence at

the trial established guilt beyond a reasonable doubt.” Id. at 318-19 (emphasis in

original). “Instead, the relevant question is whether, after viewing the evidence in

the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” Id. at 319

(emphasis in original and citation omitted). The Jackson standard applies to jury

and bench trials. See, e.g., U.S. v. Bronzino, 598 F. 3d 276, 278 (6th Cir. 2010).

      A federal habeas court may not overturn a state court decision that rejects a

sufficiency of the evidence claim merely because the federal court disagrees with

the state court’s resolution of that claim. Instead, a federal court may grant habeas
                                           15
relief only if the state court’s decision was an objectively unreasonable application

of the Jackson standard. See Cavazos v. Smith, 565 U.S. 1, 2 (2011). “Because

rational people can sometimes disagree, the inevitable consequence of this settled

law is that judges will sometimes encounter convictions that they believe to be

mistaken, but that they must nonetheless uphold.” Id. Indeed, for a federal habeas

court reviewing a state court conviction, “the only question under Jackson is

whether that finding was so insupportable as to fall below the threshold of bare

rationality.” Coleman v. Johnson, 566 U.S. 650, 656 (2012). A state court’s

determination that the evidence does not fall below that threshold is entitled to

“considerable deference under AEDPA.” Id.

      Finally, on habeas review, a federal court does not reweigh the evidence or

reassess the credibility of the witnesses whose demeanor was observed at trial.

Marshall v. Lonberger, 459 U.S. 422, 434 (1983). It is the province of the

factfinder to weigh the probative value of the evidence and resolve any conflicts in

testimony. Neal v. Morris, 972 F. 2d 675, 679 (6th Cir. 1992). A habeas court

therefore must defer to the fact finder for its assessment of the credibility of

witnesses. Matthews v. Abramajtys, 319 F. 3d 780, 788 (6th Cir. 2003); see also

Butzman v. U.S., 205 F. 2d 343, 349 (6th Cir. 1953) (in a bench trial, credibility of

witnesses is a question for the trial judge).




                                           16
      Under Michigan law, the elements of assault with intent to commit murder

are: “‘(1) an assault, (2) with an actual intent to kill, (3) which, if successful, would

make the killing murder.’” Warren v. Smith, 161 F.3d 358, 361 (6th Cir. 1998)

(quoting People v. Plummer, 581 N.W.2d 753, 759 (Mich. Ct. App. 1998), appeal

denied, 581 N.W.2d 730 (Mich. 1998)). “[A]n intent to kill for purposes of this

offense may not be proven by an intent to inflict great bodily harm or a wanton and

willful disregard of the likelihood that the natural tendency of the acts will likely

cause death or great bodily harm.” Id. (citing People v. Taylor, 375 N.W.2d 1, 7

(Mich. 1985)). Instead, a conviction for assault with intent to commit murder must

be premised upon a defendant’s specific intent to kill. Steele v. Withrow, 157 F.

Supp. 2d 734, 740 (E.D. Mich. 2001) (citing People v. Edwards, 431 N.W. 2d 83

(1988)). This “‘may be proven by inference from any facts in evidence.’” Warren,

161 F.3d at 361 (quoting People v. Hoffman, 570 N.W.2d 146, 150 (Mich. Ct. App.

1997), appeal denied, 583 N.W.2d 901 (Mich. 1998)). These facts include

      “the nature of the defendant’s acts constituting the assault[,] the
      temper or disposition of mind with which they were apparently
      performed, whether the instrument and means used were naturally
      adapted to produce death, his conduct and declarations prior to, at the
      time, and after the assault, and all other circumstances calculated to
      throw light upon the intention with which the assault was made.”

Id. (quoting Taylor, 375 N.W.2d at 8) (additional citations omitted).

      The state court’s conclusion that the evidence at Petitioner’s trial established

beyond a reasonable doubt the elements of assault with intent to commit murder
                                           17
was not an objectively unreasonable application of the Jackson standard. The

evidence presented showed that Petitioner loaded a revolver with multiple bullets,

pausing to check the location of the bullets after pulling the trigger multiple times.

Petitioner continued to pull the trigger until a bullet discharged and struck Ms.

Walton.

      The Court therefore rejects Petitioner’s sufficiency of the evidence claim as

a ground entitling him to habeas relief.

                                   IV. Conclusion

       For the reasons set forth above, the Court concludes that Petitioner is not

entitled to habeas relief under § 2254.

       In order to appeal the Court’s decision, Petitioner must obtain a certificate

of appealability. Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). A certificate of

appealability may issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner

satisfies this standard by demonstrating that jurists of reason could disagree with

the district court’s resolution of his constitutional claims or that jurists could

conclude the issues presented are adequate to deserve encouragement to proceed

further.” Miller-El, 537 U.S. at 327.

       Reasonable jurists could not debate the Court’s assessment of Petitioner’s

claims, nor conclude that the issues deserve encouragement to proceed further.

                                           18
The Court therefore declines to issue a certificate of appealability. The Court also

declines to grant Petitioner leave to appeal in forma pauperis, because any appeal

would be frivolous.

      Accordingly,

      IT IS ORDERED that Petitioner’s application for the writ of habeas corpus

is DENIED WITH PREJUDICE;

      IT IS FURTHER ORDERED that the Court declines to issue a certificate

of appealability and leave to appeal in forma pauperis.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

Dated: October 23, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, October 23, 2018, by electronic and/or
U.S. First Class mail.

                                              s/ R. Loury
                                              Case Manager




                                         19
